DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruona et al US 2012/0143477.
Regarding claim 1, Ruona et al discloses a method, comprising: adjusting an amount of advance of a fuel injection timing of a plurality of fuel injectors of an internal combustion engine relative to top dead center (TDC) responsive to engine output demand, where, as the engine output demand increases, the amount of advance first decreases and then increases. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 2, Ruona et al discloses adjusting an upper limit for increasing the amount of advance the fuel injection timing of the plurality of fuel injectors relative to TDC responsive to the engine output demand, where, as the engine output demand increases, the upper limit for increasing the amount of advance of the plurality of fuel injectors relative to TDC decreases; and
adjusting a lower limit for decreasing the amount of advance of the fuel injection timing of the plurality of fuel injectors relative to TDC responsive to the engine output demand, where, as the engine output demand increases, the lower limit for decreasing the amount of advance of the fuel injection timing of the plurality of fuel injectors relative to TDC increases. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 3, Ruona et al discloses adjusting a number of engine revolutions per minute (RPM) responsive to the engine output demand, where, as the engine output demand increases, the number of engine RPM increases, wherein the engine combusts diesel fuel. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 4, Ruona et al discloses adjusting a rail pressure of a common rail fuel injection system of the internal combustion engine responsive to the engine output demand, where, as the engine output demand increases, the rail pressure of the common rail fuel injection system increases. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 5, Ruona et al discloses responsive to transitioning from a first engine output demand to a second engine output demand, the second engine output demand higher than the first engine output demand, increasing both of a rail pressure of a common rail fuel injection system and an engine speed reference. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 6, Ruona et al discloses responsive to a turbocharger inlet temperature of a turbocharger of the internal combustion engine above 100 °F, increasing an engine speed; and
decreasing the amount of advance of the fuel injection timing of the plurality of fuel injectors relative to TDC as the turbocharger inlet temperature increases. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 7, Ruona et al discloses wherein the engine output demand is determined based on a state of a user input for selecting a desired engine output demand for an engine governor of the internal combustion engine. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 8, Ruona et al discloses engine system, comprising: a plurality of cylinders; an engine governor with a plurality of engine output demands; a common rail fuel injection system, the common rail fuel injection system including a plurality of fuel injectors coupled to the plurality of cylinders; a turbocharger including a nozzle ring on a turbine of the turbocharger; a camshaft configured for an advanced intake valve closing time; a controller including executable instructions stored in non-transitory memory that, when executed, cause the controller to: responsive to an engine output demand increasing from a first level to a second level higher than the first level, decrease an amount of advance of a fuel injection timing of the plurality of fuel injectors relative to top dead center (TDC); and responsive to the engine output demand further increasing from the second level to a third level higher than the second level, increase the amount of advance of the fuel injection timing of the plurality of fuel injectors relative to TDC. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 9, Ruona et al discloses wherein the controller includes further executable instructions stored in the non-transitory memory that, when executed, cause the controller to: decrease an upper limit for increasing the amount of advance of the fuel injection timing of the plurality of fuel injectors relative to TDC as the engine output demand increases from the first level to the second level; and increase a lower limit for decreasing the amount of advance of the fuel injection timing of the plurality of fuel injectors relative to TDC as the engine output demand increases from the first level to the second level. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 10, Ruona et al discloses wherein the controller includes further executable instructions stored in the non-transitory memory that, when executed, cause the controller to: responsive to the engine output demand increasing from the first level to the second level, increase a number of engine revolutions per minute (RPM).  See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 11, Ruona et al discloses wherein the controller includes further executable
instructions stored in the non-transitory memory that, when executed, cause the controller to:
responsive to the engine output demand increasing from the first level to the second level,
increase a rail pressure of the common rail fuel injection system. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 12, Ruona et al discloses wherein the controller includes further executable
instructions stored in the non-transitory memory that, when executed, cause the controller to:
responsive to an engine RPM at or below 580 RPM, limit the rail pressure of the common
rail fuel injection system to be at or below 1000 bar; and
responsive to the engine RPM above 580 RPM, limit the rail pressure of the common rail
fuel injection system to be at or below 1600 bar. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 13, Ruona et al discloses wherein the controller includes further executable
instructions stored in the non-transitory memory that, when executed, cause the controller to:
responsive to a transient condition during while transitioning from the first engine output
demand to the second engine output demand, the second engine output demand higher than the
first engine output demand, increase both of a rail pressure of the common rail fuel injection system and an engine speed reference. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 14, Ruona et al discloses wherein the controller includes further instructions stored in the non-transitory memory that, when executed, cause the controller to:
responsive to barometric pressure increasing, decrease an engine speed of the engine
system;
responsive to the barometric pressure increasing and the engine output demand at a mid-
range engine output demand, decrease the amount of advance of the fuel injection timing relative
to TDC; and responsive to the barometric pressure increasing and the engine output demand at a high engine output demand, advance the fuel injection timing relative to TDC. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 15, Ruona et al discloses wherein the controller includes further instructions stored in the non-transitory memory that, when executed, cause the controller to:
responsive to a turbocharger inlet temperature above 100 °F, increase an engine speed; and
decrease the amount of advance of the fuel injection timing relative to TDC as the
turbocharger inlet temperature increases. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 16, Ruona et al discloses a system, comprising:
an engine including a plurality of cylinders;
an engine governor with a plurality of engine output demand;
a common rail fuel injection system, the common rail fuel injection system including a plurality of fuel injectors coupled to the plurality of cylinders;
a turbocharger including a nozzle ring;
a camshaft configured for an advanced intake valve closing time;
a controller including executable instructions stored in non-transitory memory that, when
executed, cause the controller to:
responsive to an engine output demand, adjust an amount of advance of a fuel
injection timing of the plurality of fuel injectors relative to top dead center (TDC) based on a first non-monotonic relationship between the engine output demand and the fuel injection timing. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 17, Ruona et al discloses wherein to adjust the amount of advance of the fuel injection timing of the plurality of fuel injectors relative to TDC based on a non-monotonic relationship between the engine output demand and the fuel injection timing, the controller includes further instructions stored in the non-transitory memory that, when executed, cause the controller to:
responsive to the engine output demand increasing from a first level to a second level
higher than the first level, decrease the amount of advance of the fuel injection timing of the
plurality of fuel injectors relative to TDC; and
responsive to the engine output demand further increasing from the second level to a third
level higher than the second level, increase the amount of advance of the fuel injection timing of
the plurality of fuel injectors relative to TDC. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 18, Ruona et al discloses wherein the controller includes further instructions stored in non-transitory memory that, when executed, cause the controller to:
decrease an upper limit for increasing the amount of advance of the fuel injection timing
of the plurality of fuel injectors relative to TDC as the engine output demand increases; and
increase a lower limit for decreasing the amount of advance of the fuel injection timing of
the fuel injectors relative to TDC as the engine output demand decreases. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 19, Ruona et al discloses wherein the controller includes further instructions stored in non-transitory memory that, when executed, cause the controller to:
responsive to the engine output demand, adjust a number of engine revolutions per minute
(RPM) based on a monotonic relationship between the engine output demand and the number of
engine RPM. See FIG. 4-7 and paragraphs [0043]-[0065].

Regarding claim 20, Ruona et al discloses wherein the controller includes further instructions stored in non-transitory memory that, when executed, cause the controller to:
responsive to barometric pressure, adjust the amount of advance of the fuel injection timing
of the plurality of fuel injectors relative to TDC based on a second non-monotonic relationship
between the engine output demand and the fuel injection timing. See FIG. 4-7 and paragraphs [0043]-[0065].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747